            Case 1:20-cv-01414-LGS Document 40 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NEW YORK LEGAL ASSISTANCE
 GROUP,

                        Plaintiff,                  No. 20 Civ. 1414 (LGS)

                v.

 ELISABETH DeVOS, in her official capacity
 as Secretary of Education, and UNITED
 STATES DEPARTMENT OF EDUCATION,

                        Defendants.


  DECLARATION OF ADAM R. PULVER IN SUPPORT OF PLAINTIFF’S MOTION
                    FOR SUMMARY JUDGMENT

       I, Adam R. Pulver, declare under penalty of perjury and pursuant to 28 U.S.C. § 1746,

that the following is true and correct:

       1.       I am counsel for Plaintiff New York Legal Assistance Group in this matter.

       2.       Attached as Exhibit 1 is a true and correct copy of a November 14, 2019 Declaration

of Ian Foss, filed by Defendants Elisabeth DeVos and the United States Department of Education

(ED) in the matter of Sweet v. DeVos, No. 19-cv-03674 (N.D. Cal.), with exhibits, as retrieved

from that court’s electronic docket.

       3.       Attached as Exhibit 2 is a true and correct copy of the March 15, 2019 “Guidance

Concerning Some Provisions of the 2016 Borrower Defense to Repayment Regulations,” as

retrieved from ED’s website.

Dated: Washington, DC                         /s/ Adam R. Pulver
       June 29, 2020                          Adam R. Pulver
